                 Case 2:20-cv-01641-TSZ Document 24 Filed 03/29/21 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
 1                                WESTERN DISTRICT OF WASHINGTON
 2                                          AT SEATTLE

 3
        DEBRA CRAIG,                                         CASE NO. 2:20-CV-1641-TSZ
 4
                                                             502(d) Order
 5                                Plaintiff,

 6                v.

 7      NOVARTIS PHARMACEUTICALS

 8                CORPORATION,

 9                                Defendant.
10
            As set forth below, the joint motion is GRANTED.
11

12          1.         This Order shall be applicable to and govern all deposition transcripts and/or

13 videotapes, and documents produced in response to requests for production of documents,

14 answers to interrogatories, responses to requests for admissions, affidavits, declarations and all

15
     other information or material produced, made available for inspection, or otherwise submitted by
16
     any of the parties in this litigation as well as testimony adduced at trial or during any hearing
17
     (collectively “Information”).
18
            2.         The disclosure of privileged or work-product protected documents, electronically
19

20 stored information (“ESI”) or Information, whether inadvertent or otherwise, is not a waiver of

21 the privilege or protection from discovery in this case or in any other federal or state proceeding.

22 This Order shall be interpreted to provide the maximum protection allowed by Federal Rule of

23
     Evidence 502(d).
24
            3.         Nothing contained herein is intended to or shall serve to limit a party’s right to
25
     conduct a review of documents, ESI or Information (including metadata) for relevance,
26



                                                       1
              Case 2:20-cv-01641-TSZ Document 24 Filed 03/29/21 Page 2 of 2




     responsiveness and/or segregation of privileged and/or protected Information before production.
 1

 2          Accordingly,

 3          IT IS HEREBY ORDERED that the Joint Motion for Entry of a 502(d) Order is

 4 GRANTED.

 5

 6
     DATED: March 28, 2021
 7

 8                                                        A
                                                        Thomas S. Zilly
 9                                                      United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                    2
